Ford, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, have been submitted for decision upon a writ*140ten stipulation entered into by and between counsel for the respective parties which, reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked JB (Comm. Spec’s initials) by Commodity Specialist J. Bistreich (Comm. Spec’s name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, and assessed with duty at 19 per centum ad valorem under the provisions of item 680.50, TSUS, consist of lamp pulleys which are claimed dutiable at 10.5 per cen-tum ad valorem under item 664.10, TSUS, as elevators, hoists, winches, cranes, jacks, pulley tackle, belt conveyors and other lifting, handling, loading, or unloading machinery, not provided for in item 664.05.
That said lamp pulleys are not, in fact, pulleys, pillow blocks, shaft couplings, or parte thereof, but are, in fact, lifting machinery.
That the protests enumerated on the schedule attached hereto and made a part hereof, be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Plaintiff having abandoned the protests as to all other merchandise, they are hereby dismissed. Accepting the stipulation, we find that plaintiff has complied with section 514, Tariff Act of 1930, and the merchandise marked “A” and initialed on the invoices by Commodity Specialist J. Bistreich consists of lifting machinery. Therefore, the claim in the protests that said merchandise is properly dutiable at 10.5 per centum ad valorem under item 664.10, Tariff Schedules of the United States, is sustained.
Judgment will be entered accordingly.